ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 05/23/22 in response to the non-Office Action mailed 02/24/22. 
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Hyunseok Park. See attached OA Appendix and the Interview Summary. 
	(a)	Claims 14-19 are canceled.
(b)	Claim 22 is amended as set forth below.
--Claim 22 (Currently amended). A method [[for]] of preventing or treating vaginitis in a mammalian subject in need thereof comprising administering to the subject a composition comprising an amount of the isolated Lactobacillus plantarum ATG-K2 strain having the accession number KCTC 13577BP and comprising [[a]] the 16S rRNA nucleotide sequence of SEQ ID NO: 1 
	(c)	New claims 23-28 as set forth below are added:
--Claim 23 (New). The method of claim 22, wherein the Lactobacillus plantarum ATG-K2 strain has antimicrobial activity against at least one vaginitis pathogen selected from the group consisting of Candida albicans and Gardnerella vaginalis.
Claim 24 (New). The method of claim 22, wherein the Lactobacillus plantarum ATG-K2 strain has antimicrobial activity against at least one bacterium selected from the group consisting of Staphylococcus aureus, Listeria monocytogenes, Streptococcus mutans, Streptococcus salivarius, Escherichia coli, Pseudomonas aeruginosa, and Cronobacter sakazaki.
Claim 25 (New). The method of claim 22, wherein the Lactobacillus plantarum ATG-K2 strain does not cause hemolysis and does not produce histamine, tyramine, putrescine, and cadaverine.
Claim 26 (New). The method of claim 22, wherein the Lactobacillus plantarum ATG-K2 strain has bile salt hydrolase activity, ability to produce hydrogen peroxide, or antioxidant activity.
Claim 27 (New). The method of claim 22, wherein the Lactobacillus plantarum ATG-K2 strain is not resistant to ampicillin, vancomycin, gentamicin, kanamycin, streptomycin, clindamycin, erythromycin, tetracycline, and chloramphenicol.
Claim 28 (New). The method of claim 22, wherein the administering of the composition increases an amount of interleukin-6 (IL-6), tumor necrosis factor-alpha (TNF-alpha), and interleukin-10 (IL-10) in the subject compared to a corresponding subject not administered with the composition.-- 
Status of Claims
3)	Claims 14, 15, 19 and 22 have been amended via the amendment filed 05/23/22.
	Claim 22 is amended via this Examiner’s amendment.
	Claims 14-19 are canceled via this Examiner’s amendment.
	New claims 23-28 are added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected Gardnerella vaginalis, Staphylococcus aureus, Listeria monocytogenes, Streptococcus mutans, Streptococcus salivarius, Escherichia coli, Pseudomonas aeruginosa, and Cronobacter sakazakii pathogen species; the tyramine, putrescine and cadaverine biogenic amine species; the vancomycin, gentamicin, kanamycin, streptomycin, clindamycin, erythromycin, tetracycline, and chloramphenicol antibiotic species; and the IL-10 and TNF-alpha cytokine species. 
	 Claims 22-28 are pending and are under examination. 
Priority Application
4)	Acknowledgment is made of Applicants’ filing of a copy of the certified English translation of application 10-2018-0121634 filed 10/12/2018 in Republic of Korea.
Objection(s) Withdrawn
5)	The objection to the specification made in paragraph 7(a) of the Office Action mailed 02/24/22 is withdrawn in light of Applicants’ amendments to paragraph [0049] of the specification filed 10/27/20.
6)	The objection to the specification made in paragraphs 7(b) and 7(c) of the Office Action mailed 02/24/22 is withdrawn in light of Applicants’ amendments to the specification.
7)	The objection to the specification made in paragraph 7(d) of the Office Action mailed 02/24/22 is withdrawn. Applicants refer to paragraphs 0029, 0041, 0043 and 0047 of the original specification and contend that the specification discusses a composition comprising Lactobacillus plantarum ATG-K2 strain having the accession number KCTC 13577BP which is for the prevention or treatment of vaginitis. Applicants assert that one skilled in the art would be able to understand that the above composition may be administered to such a patient population. Applicants submit that the specification provides support at least implicitly or inherently for the phrase of “subject in need thereof” which is used to accord the patentable weight to “preventing or treating vaginitis” in the claim preamble.
Rejection(s) Moot
8)	The objection to claim 14 made in paragraph 7(d) of the Office Action mailed 02/24/22 is moot in light of the cancellation of the claim.
9)	The rejections of claims 14 and 16-19 made in paragraph 12 of the Office Action mailed 02/24/22 under 35 U.S.C § 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of the cancellation of the claims.
10)	The rejection of claims 14 and 16-19 made in paragraph 14 of the Office Action mailed 02/24/22 under 35 U.S.C § 102(a)(1) and 35 U.S.C § 102(a)(2) as being anticipated by Malanchin et al. (US 20190000894 A1, of record) is moot in light of the cancellation of the claims.
Rejection(s) Withdrawn
11)	The rejection of claim 22 and the dependent claims 14 and 16-19 made in paragraph 9 of the Office Action mailed 02/24/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, with regard to the biological material deposit issue is withdrawn in light of Applicants’ compliance with the deposit rule via the statements filed 05/23/22. 
12)	The rejection of claim 22 and the dependent claims 14 and 16-19 made in paragraph 10 of the Office Action mailed 02/24/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph is withdrawn.
13)	The rejection of claim 22 made in paragraph 12(b) of the Office Action mailed 02/24/22 under 35 U.S.C § 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the amendments to the claim.
14)	The rejection of claim 22 made in paragraph 14 of the Office Action mailed 02/24/22 under 35 U.S.C § 102(a)(1) and 35 U.S.C § 102(a)(2) as being anticipated by Malanchin et al. (US 20190000894 A1, of record) is withdrawn in light of the amendments to the claim. Applicants submit Exhibit 1 showing that the 16S rRNA sequence of the prior art Lactobacillus plantarum PBS067 does not meet the 16S rRNA sequence of SEQ ID NO: 1. 
Conclusion
15)	Claims 22-28, now renumbered as claims 1-7 respectively, are allowed. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected Gardnerella vaginalis, Staphylococcus aureus, Listeria monocytogenes, Streptococcus mutans, Streptococcus salivarius, Escherichia coli, Pseudomonas aeruginosa, and Cronobacter sakazakii pathogen species; the tyramine, putrescine and cadaverine biogenic amine species; the vancomycin, gentamicin, kanamycin, streptomycin, clindamycin, erythromycin, tetracycline, and chloramphenicol antibiotic species; and the IL-10 and TNF-alpha cytokine species as set forth in the Office Action mailed 09/15/21 have been fully examined, and the species election requirement set forth among these species is hereby withdrawn. In view of this, Applicants are advised that if any claim(s) presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim(s) may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01.
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


June, 2022